Exhibit 10.1




ENCORE CAPITAL GROUP, INC.
PERFORMANCE STOCK GRANT NOTICE - EXECUTIVE
(RELATIVE TOTAL SHAREHOLDER RETURN)
(2013 INCENTIVE COMPENSATION PLAN)
Encore Capital Group, Inc. (the “Company”), pursuant to its 2013 Incentive
Compensation Plan (as amended, the “2013 Plan”), hereby awards to Participant a
Performance Stock Award for the number of shares of the Company’s Common Stock
set forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth herein and in the Performance Stock Agreement and the
2013 Plan, which are attached hereto as Attachments I and II, respectively, and
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the 2013 Plan or the Performance
Stock Agreement. In the event of any conflict between the terms in the Award and
the 2013 Plan, the terms of the 2013 Plan shall control.
Participant:
 
Date of Grant:
 
Vesting Date:
[Third anniversary of the Date of Grant]
Number of Shares Subject to Award:
Threshold: 1/2 number of Target shares
 
Target: [TOTAL SHARES GRANTED]
 
Maximum: 2x number of Target shares
Consideration:
Participant’s Services
Vesting Schedule:
The shares subject to the Award will vest, if at all, based upon achievement of
the Total Shareholder Return goals as set forth in detail in the Performance
Stock Agreement. In addition, the vesting of the shares may accelerate in the
sole discretion of the Committee and upon certain events described in the
Performance Stock Agreement. Notwithstanding the foregoing, but except as
otherwise provided in the Performance Stock Agreement, vesting shall terminate
upon the Participant’s termination of Continuous Service.


 
 
 
 
 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Performance Stock Grant Notice, the Performance
Stock Agreement and the 2013 Plan. Participant further acknowledges that as of
the Date of Grant, this Performance Stock Grant Notice, the Performance Stock
Agreement and the 2013 Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on that subject.
Participant further agrees that the Company may deliver by e-mail all documents
relating to the 2013 Plan or this Award (including without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that the Company is required to deliver to its security holders
(including without limitation, annual reports and proxy statements). Participant
also agrees that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify
Participant by e-mail.
ENCORE CAPITAL GROUP, INC.:
 
PARTICIPANT:
___________________________________
 
 ___________________________________________
Kenneth A. Vecchione
 
[FIRST NAME] [LAST NAME]
Title: President and Chief Executive Officer    
 
Date: ________________________________________
Date:    
 
 
 

ATTACHMENT:
Performance Stock Agreement
 
 
2013 Incentive Compensation Plan
 





--------------------------------------------------------------------------------





ATTACHMENT I
ENCORE CAPITAL GROUP, INC.
2013 INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK AGREEMENT - EXECUTIVE
(RELATIVE TOTAL SHAREHOLDER RETURN)
Pursuant to the Performance Stock Grant Notice (“Grant Notice”) and this
Performance Stock Agreement and in consideration of your services, Encore
Capital Group, Inc. (the “Company”) has awarded you a performance stock award
(the “Award”) under its 2013 Incentive Compensation Plan (as amended, the “2013
Plan”) for the number of shares of the Company’s Common Stock as indicated in
the Grant Notice. Your Award is granted to you effective as of the Date of Grant
set forth in the Grant Notice for this Award. Defined terms not explicitly
defined in this Performance Stock Agreement shall have the same meanings given
to them in the 2013 Plan. In the event of any conflict between the terms in this
Performance Stock Agreement and the 2013 Plan, the terms of the 2013 Plan shall
control.
In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto do hereby agree that the details of your Award are as follows:
1.VESTING BASED ON ACHIEVEMENT OF TOTAL SHAREHOLDER RETURN GOALS.
(a)    In General. Subject to the limitations contained herein, vesting of this
Award will be based on the Company’s percentile rank of total shareholder
return, as described more fully in Section 1(c) (“TSR”), among a group of
comparator companies, as described more fully in Section 1(b) (the “Comparison
Group”). The percentages of shares subject to this Award that will vest upon
attainment of specified levels of TSR (the “TSR Goals”) are set forth on Exhibit
A attached to this Performance Stock Agreement. Actual performance against the
TSR Goals will be measured over the period beginning on the Date of Grant set
forth in the Grant Notice for this Award and ending on the Vesting Date set
forth in the Grant Notice for this Award (the “Performance Period”), provided
that (i) actual performance against the TSR Goals must be certified in writing
by the Committee in order for any portion of this Award to vest, and (ii) if the
Company’s TSR is negative during the Performance Period, then the maximum number
of shares that the Committee will certify as eligible to vest will be the
“Target” number of shares set forth in the Grant Notice for this Award. On or as
soon as administratively practicable following the end of the Performance Period
(and in all events not later than two and one-half (2½) months after the end of
the Performance Period, the Committee will certify the results of the TSR Goals
(the date of such certification, the “Certification Date”) and will determine
the number of shares, if any, that will vest based on achievement of the TSR
Goals. Any portion of this Award that is eligible to vest based on the
Committee’s certification will vest on the Vesting Date, and any portion of this
Award that is not eligible to vest based on the Committee’s certification will
terminate on the Certification Date.


    



--------------------------------------------------------------------------------




The Company shall distribute such vested shares, if any, to the Participant
within 10 days of the Committee’s written certification, either by delivering
one or more certificates for such Shares or by entering such Shares in book
entry form, as determined by the Company in its discretion. Notwithstanding the
foregoing, Sections 1(d) through 1(f) provide certain circumstances in which (A)
vesting may cease and you will forfeit this Award or (B) you may vest in this
Award before the Vesting Date. If any of Sections 1(d) through 1(f) apply, then
any portion of the Award that does not vest pursuant to those sections will
terminate and you will have no right to receive shares of Common Stock that are
not vested.
(b)    Definitions. For purposes of this Performance Stock Agreement, the
following definitions will apply:
(i)    “Beginning Price” means, with respect to the Company and any other Member
Company (as defined below), the average of the closing market prices of each
such company’s common stock on the principal exchange on which such stock is
traded for the 30 consecutive trading days beginning on the Date of Grant set
forth in the Grant Notice for this Award. For the purpose of determining the
Beginning Price for any Member Company, the value of dividends and other
distributions shall be determined by treating them as reinvested in additional
shares of such company’s common stock at the closing market price on the date of
distribution.
(ii)    The “Comparison Group” will be the companies listed on Exhibit B (each,
together with the Company, a “Member Company”); provided, however, that a Member
Company will be removed from the Comparison Group if, during the Performance
Period, it is acquired or otherwise ceases to have a class of equity securities
that is both registered under the Securities Exchange Act of 1934 and actively
traded on a U.S. public securities market (unless such cessation of such listing
is due to any of the circumstances in clauses (i) through (iv) of Section 1(c),
in which case the provisions of Section 1(c) will apply).
(iii)    “Ending Price” means, with respect to the Company and any other Member
Company, the average of the closing market prices of each such company’s common
stock on the principal exchange on which such stock is traded for the
30 consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining the Ending Price, the value of dividends
and other distributions shall be determined by treating them as reinvested in
additional shares of such company’s stock at the closing market price on the
date of distribution.
(iv)    Except as modified in Section 1(d), “TSR” shall be determined with
respect to the Company and any other Member Company by dividing (a) the sum of
(i) the difference obtained by subtracting the applicable Beginning Price from
the applicable Ending Price plus (ii) all dividends and other distributions
during the Performance Period by (b) the applicable Beginning Price; provided,
however, that TSR for a Member Company will be deemed to be negative one hundred
percent (-100%) if the Member Company (i) files for bankruptcy, reorganization,
or liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the
subject of an involuntary bankruptcy proceeding that is not dismissed within 30
days; (iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) otherwise becomes insolvent or


    



--------------------------------------------------------------------------------




ceases to conduct substantial business operations. Any non-cash distributions
shall be valued at fair market value. For the purpose of determining TSR, the
value of dividends and other distributions shall be determined by treating them
as reinvested in additional shares of stock at the closing market price on the
date of distribution.
(c)    Equitable Adjustments. With respect to the computation of TSR, Beginning
Price, and Ending Price, the Committee shall be authorized to make an equitable
and proportionate adjustment to the extent (if any) necessary to preserve the
intended incentives of the Award and to mitigate the impact of any stock split,
stock dividend or reverse stock split occurring during the Performance Period
(or during the applicable 30-day period in determining Beginning Price or Ending
Price, as the case may be).
(d)    Change in Control. In the event of a Change in Control (as defined in
Section 1(f)(ii)) before the Vesting Date set forth in the Grant Notice for this
Award, the level of achievement of the TSR Goals will be determined as of the
effective date of the Change in Control based on the Comparison Group as
constituted on such date (the “CIC Achievement Level”), provided that the
Company’s ending stock price will be the sale price of the Common Stock in the
Change in Control and the ending stock price of the other Member Companies will
be the average price of a share of common stock of a Member Company over the 30
trading days ending on the effective date of the Change in Control, in each case
adjusted for changes in capital structure. This Award will then vest on the
Vesting Date based on the CIC Achievement Level, provided that, subject to
Section 1(f), you remain in Continuous Service (as defined in Section 1(e))
through the Vesting Date. Shares will be distributed as soon as reasonably
practicable after the Vesting Date. For avoidance of doubt, this provision is
intended to result in you earning the number of shares corresponding to the CIC
Achievement Level, provided that (subject to Section 1(f)) you remain in
Continuous Service through the Vesting Date following a Change in Control. In
the event of the termination of your Continuous Service before the Vesting Date,
the applicable provisions of Sections 1(e) or 1(f) will govern.
(e)    Vesting Contingent Upon Continuous Service. Except as set forth in
Section 1(f), your Award will vest in accordance with this Section 1 only if you
remain in Continuous Service (as defined below) as of the Vesting Date. Except
as set forth in Section 1(f), if your Continuous Service ceases before the
Vesting Date then vesting will cease, this Award will terminate as to all of the
shares, and you will have no right or claim to anything under this Award. For
purposes of this Award, “Continuous Service” means that your service with the
Company or an Affiliate (as defined below), whether as an employee, director or
consultant, is not interrupted or terminated. A change in the capacity in which
you render service to the Company or an Affiliate as an employee, consultant or
director or a change in the entity for which you render such service shall not
terminate your Continuous Service, provided that there is no interruption or
termination of your service with the Company or an Affiliate. For example, a
change in status from an employee of the Company to a consultant to an Affiliate
or to a director shall not constitute an interruption of Continuous Service. To
the extent permitted by law, the Board or its compensation committee or any
officer designated by the Board or its compensation committee, in that party’s
sole discretion,


    



--------------------------------------------------------------------------------




may determine whether Continuous Service shall be considered interrupted in the
case of any leave of absence approved by that party, including sick leave,
military leave or any other personal leave. Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
to such extent as may be provided in the Company’s leave of absence policy, in
the written terms of any leave of absence agreement or policy applicable to you,
or as otherwise required by law. For purposes of this Performance Stock
Agreement, “Affiliate” means: (i) any Subsidiary; and (ii) any other entity in
which the Company has an equity interest or significant business relationship
and which has been designated as an “Affiliate” by the Committee for purposes of
the 2013 Plan.
(f)    Vesting Acceleration. Notwithstanding the provisions of Section 1(e), in
the event (i) of the termination of your Continuous Service to the Company as a
result of your death or disability, or (ii) your employment is terminated
without Cause (as defined below) or you resign your employment for Good Reason
(as defined below) in connection with a Change of Control or within 12 months
after a Change of Control, then the Award shall be deemed to be fully (100%)
vested and eligible for settlement as of immediately prior to your death or
disability or as of your termination of employment without Cause or for Good
Reason as a result of or following a Change of Control or, in the case of the
failure to assume or replace this Award, as of the date of closing of the Change
of Control. The consummation of a Change of Control transaction in itself shall
not be deemed a termination of employment entitling you to vesting acceleration
hereunder even if such event results your being employed by a different entity.
(i)    For purposes of this Performance Stock Agreement, “Cause” is defined as
(i) your failure to adhere to any written policy of the Company that is legal
and generally applicable to employees of the Company; (ii) your failure to
substantially perform your duties, which failure amounts to a repeated and
consistent neglect of your duties; (iii) the appropriation (or attempted
appropriation) of a material business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company; (iv) the misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; (v) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, a crime of moral turpitude or any
other crime with respect to which imprisonment is a possible punishment; (vi)
conduct materially injurious to the Company’s reputation or business; or (vii)
willful misconduct.
(ii)    For purposes of this Performance Stock Agreement, “Change of Control”
means: (i) any sale, lease, exchange, or other transfer (in one transaction or
series of related transactions) of all or substantially all the Company’s assets
to any person (as defined in Section 3(a)(9) of the Exchange Act) or group of
related persons (as such term is defined under Section 13(d) of the Exchange
Act, “Group”); (ii) the Company’s stockholders approve and complete any plan or
proposal for the liquidation or dissolution of the Company; (iii) any person or
Group (other than Red Mountain Capital Partners LLC, JCF FPK I LP or any
affiliate thereof) becomes the beneficial owner, directly or indirectly, of
shares representing more than 50.1% of the aggregate voting power of the issued
and outstanding stock entitled to vote in the election of


    



--------------------------------------------------------------------------------




directors of the Company (“Voting Stock”) and such person or Group has the power
and authority to vote such shares; or (iv) the completion of a merger,
reorganization, consolidation or other corporate transaction involving the
Company in which holders of the Company’s Voting Stock immediately before the
completion of the transaction hold, directly or indirectly, immediately after
the transaction, 50% or less of the common equity interest in the surviving
corporation or other entity resulting from the transaction.
(iii)    For purposes of this Performance Stock Agreement, “Good Reason” is
defined as any of the following reasons: (i) a material reduction in your base
compensation; (ii) a material reduction in your authority, duties or
responsibilities; (iii) a material reduction in the authority, duties or
responsibilities of the person to whom you report; (iv) a material reduction in
the budget over which you retain authority; or (v) a material change in the
location at which you provide services for the Company (which is defined as any
relocation by the Company of your employment to a location that is more than 35
miles from your present office location and is more than 35 miles from your
primary residence at the time of such relocation, without your consent). To be
eligible to receive the benefits set forth in this Section, (x) you must provide
written notice of the “Good Reason” condition to the Company within 90 days
after the initial existence of such condition, (y) the Company must not have
cured such condition within 30 days of receipt of your written notice or it must
have stated unequivocally in writing that it does not intend to attempt to cure
such condition; and (z) you resign from employment within 12 months following
the end of the period within which the Company was entitled to remedy the
condition constituting Good Reason but failed to do so.
2.    NUMBER OF SHARES. The number of shares subject to your Award will be
determined by the achievement of the performance goals as set forth in the Grant
Notice and Section 1. In addition, the number of shares subject to your Award
may be adjusted from time to time to reflect capitalization adjustments, as
provided in the 2013 Plan.
3.    SECURITIES LAW COMPLIANCE. You may not be issued any shares under your
Award unless the shares are either: (i) then registered under the Securities Act
of 1933, as amended; or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act of 1933, as
amended. Your Award also must comply with other applicable laws and regulations
governing the Award, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.
4.    LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are vested in
accordance with this Performance Stock Agreement. After the shares have vested
and applicable tax withholding conditions have been satisfied, the shares will
be issued to you and you will be free to assign, hypothecate, donate, encumber
or otherwise dispose of any interest in such


    



--------------------------------------------------------------------------------




shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws.
5.    RIGHTS AS A STOCKHOLDER; DIVIDEND EQUIVALENT RIGHTS. Except as set forth
in the remainder of this Section 5, you shall have no voting or other rights as
a stockholder with respect to the shares of Common Stock underlying the Award
until such shares of Common Stock have been issued to you. Notwithstanding the
preceding sentence, however, you shall be entitled to receive payments equal to
any cash dividends and other distributions paid with respect to the shares
covered by your Award, provided that such distributions shall be converted into
additional shares covered by the Award. If such distributions are paid in cash,
you shall be credited with additional shares covered by the Award in an amount
equal to (i) the amount of the dividends or other distributions paid on that
number of shares equal to the aggregate number of shares covered by the Award as
of that date divided by (ii) the Fair Market Value of a share as of such date.
The additional shares credited as dividend equivalents shall be subject to the
same vesting and forfeiture restrictions as the shares covered by the Award with
respect to which they relate.
6.    RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.
7.    AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Performance Stock Agreement (including, but not limited to, the
vesting of your Award pursuant to the terms set forth in the Grant Notice and
Section 1), the 2013 Plan or any covenant of good faith and fair dealing that
may be found implicit in this Performance Stock Agreement or the 2013 Plan
shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Performance Stock Agreement or the 2013 Plan unless such right or benefit
has specifically accrued under the terms of this Performance Stock Agreement or
2013 Plan; or (iv) deprive the Company of the right to terminate you at will and
without regard to any future vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the terms set forth in the Grant
Notice and Section 1 is earned only by continuing as an employee, director or
consultant at the will of the Company (not through the act of being hired, being
granted this Award or any other award or benefit) and that the Company has the
right to reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and


    



--------------------------------------------------------------------------------




the loss of benefits available to you under this Performance Stock Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Performance Stock
Agreement, the 2013 Plan, the transactions contemplated hereunder and the
vesting schedule set forth herein or any covenant of good faith and fair dealing
that may be found implicit in any of them do not constitute an express or
implied promise of continued engagement as an employee or consultant for the
term of this Performance Stock Agreement, for any period, or at all, and shall
not interfere in any way with your right or the Company’s right to terminate
your Continuous Service at any time, with or without cause and with or without
notice.
8.    WITHHOLDING OBLIGATIONS.
(a)    On or before vesting of the shares pursuant to your Award, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and/or any other amounts payable to you, provided that any such
withholding will not be in excess of the minimum statutory withholding
requirement or other applicable accounting pronouncements or requirements, and
otherwise agree to make adequate provision for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your Award. If permissible
under applicable law, the Company may, in its sole discretion: (i) sell or
arrange for the sale, on your behalf, of shares acquired by you to meet the
withholding obligation and/or (ii) withhold in shares, provided that only the
amount of shares necessary to satisfy the minimum withholding amount or other
applicable accounting pronouncements or requirements are withheld. The Company
also reserves the right to require that you assume liability for any tax- and/or
social insurance-related charges that may otherwise be due by the Company or an
Affiliate with respect to the Award, if the Company determines in its sole
discretion that such charges may legally be transferred to you. To the extent
that liability for any such charges is transferred to you, such charges will be
subject to the applicable withholding methods set forth in this Section.
(b)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to remove the
restrictive legends from the shares of Common Stock subject to your Award.
9.    NOTICES. Any notices provided for in your Award or the 2013 Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
10.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.


    



--------------------------------------------------------------------------------




(b)    For purposes of your personal tax planning, you may make an election
under Section 83(b) of the Code within 30 days of the date of grant; however,
this election by you will be in your sole discretion. We strongly advise you to
consult with your personal legal, tax and financial advisors before you make
such an election.
(c)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(d)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(e)    The Committee may, to the extent permitted under Section 162(m) of the
Code , adjust performance goals to omit the effects of extraordinary items, gain
or loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles, including, but not limited to, asset write-downs, litigation or
claim judgments or settlements, changes in tax laws or other laws or provisions
affecting reported results, any reorganization and restructuring programs,
acquisitions or divestitures, and foreign exchange gains and losses.


11.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the 2013 Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the 2013
Plan. In the event of any conflict between the provisions of your Award and
those of the 2013 Plan, the provisions of the 2013 Plan shall control. Any
question concerning the interpretation of this Performance Stock Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Performance Stock Agreement will be determined by the Committee in accordance
with its authority under Section 5.6 of the 2013 Plan. Such decision by the
Committee will be final and binding.
12.    SEVERABILITY. If all or any part of this Performance Stock Agreement or
the 2013 Plan is declared by any court or governmental authority to be unlawful
or invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Performance Stock Agreement or the 2013 Plan not declared to be unlawful or
invalid. Any Section of this Performance Stock Agreement (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.
13.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Performance Stock Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly


    



--------------------------------------------------------------------------------




provides. The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s or any Affiliate’s employee benefit plans.
14.    AMENDMENT. This Performance Stock Agreement may not be modified, amended
or terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Performance Stock Agreement may be amended solely by the Board by a writing
which specifically states that it is amending this Performance Stock Agreement,
so long as a copy of such amendment is delivered to you, and provided that no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Performance
Stock Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to rights relating to that portion of the
Award which is then subject to restrictions as provided herein.




    



--------------------------------------------------------------------------------





EXHIBIT A
TSR GOALS
Performance
Three-Year Relative TSR Percentile
Funding (% of Target Shares)*
Maximum
__th Percentile and above
200.0%
 
__th Percentile
187.5%
 
__th Percentile
175.0%
 
__th Percentile
162.5%
 
__th Percentile
150.0%
 
__th Percentile
137.5%
 
__th Percentile
125.0%
 
__th Percentile
112.5%
Target
__th Percentile
100.0%
 
__th Percentile
87.5%
 
__th Percentile
75.0%
 
__th Percentile
62.5%
Threshold
__th Percentile
50.0%
 
Below __th Percentile
0.0%

__________________
* Linear interpolation between defined points









--------------------------------------------------------------------------------





EXHIBIT B(1) 


COMPARISON GROUP


S&P SmallCap 600 Financial Sector Index Constituent Companies (n=121)
 
 
 
 
 
Acadia Realty
Cousins Properties
Getty Realty
Navigators Group
Simmons First National
Agree Realty
CVB Financial
Glacier Bancorp
NBT Bancorp
Southside Bancshares
American Assets
Diamondrock Hospitality
Govt. Properties Income
Northfield Bancorp
Sterling Ban
American Equity Inv.
Dime Community Banc
Green Dot Corporation
Northwest Bancshares
Stewart Info. Svcs.
Amerisafe
EastGroup Properties
Greenhill & Co.
OFG Bancorp
Summit Hotel Properties
Astoria Financial
EdR
Hanmi Financial
Old National Ban
Talmer Bancorp
Bank Mutual
eHealth
HCI Group
Oritani Financial
Texas Capital Banc
Banner Corporation
Employers Holdings
Healthcare Realty
Parkway Properties
The GEO Group
BBCN Bancorp
Encore Capital Group
HFF
Penn Real Estate Inv.
Tompkins Financial
BofI Holding
Enova International
Home Bancshares
Pinnacle Financial
TrustCo Bank NY
Boston Private Financial
EPR Properties
Horace Mann Educators
Piper Jaffray
UMB Financial
Brookline Bancorp
Evercore Partners
Independent Bank
Post Properties
United Bankshares
Calamos Asset Mgmt.
EZCORP
Infinity P&C
PRA Group
United Community Banks
Capstead Mortgage
F.N.B. Corporation
Inland Real Estate
PrivateBancorp
United Fire Group, Inc
Cardinal Financial
Financial Engines
Interactive Brokers
ProAssurance
United Insurance
CareTrust REIT
First Bancorp
Investment Technology
Provident Financial Svcs.
Universal Health Realty
Cash America Intl.
First Cash Financial Svcs.
Kite Realty Group
PS Business Parks
Universal Insurance
Cedar Realty
First Commonwealth
Legacy Texas Financial
Retail Opportunity Inv.
Urstandt Biddle Properties
Central Pacific Financial
First Financial Ban
LendingTree
RLI
Virtus Investment
Chesapeake Lodging
First Financial Bank
Lexington Realty
S&T Bancorp
Walker & Dunlop
City Holding Co.
First Midwest Bancorp
LTC Properties
Sabra Health Care REIT
Westamerica Ban
Columbia Banking System
First NBC Bank
MarketAxess Holdings
Safety Insurance Group
Wilshire Bancorp
Community Bank System
Forestar Group
MB Financial
Saul Centers
Wintrust Financial
CoreSite Realty
Franklin Street Properties
Medical Properties
Selective Insurance
World Acceptance
 
 
National Penn Banc
 
 





(1) The Comparison Group presented in this form of award agreement was used for
the Awards granted in March 2016. The composition of the Comparison Group may
vary from year to year. The entities constituting the Comparison Group
applicable to any Award will be disclosed in the Company's annual proxy
statement reporting on compensation for the year for which the Award was
granted.





